Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
	MPEP 2181(I) discusses claims invoking 35 U.S.C. 112(f) or 35 U.S.C. 112, ¶6 and provides the following three-prong analysis for determining whether 35 U.S.C. 112(f)/¶6 is invoked. Under the analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The recitation of claim 1, line 4 recites “means for separately feeding…”. This recitation meets prong (A) by reciting ‘means for’. However, claim 1, lines 6-16 recite sufficient structure such that prong (C) is not met. Therefore, claim 1 does not invoke 35 U.S.C. 112(f)/¶6.
The recitation in claim 3 and 9, line 1 of “no means for passing a fluid coolant through the burner are present” appears to invoke 35 U.S.C. 112(f)/¶6. Specifically, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 3 and 9; 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The Specification has been reviewed, but does not appear to recite which structure or material perform the functions recited in the claims. As such, the claims are rejected as lacking support for the structure, material, or acts corresponding to the functional language employed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 and 9;
MPEP 2181 III addresses the relationship between “means-plus-function” limitations and the “definiteness” requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, stating:
A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(2) when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or 
(3) when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.

MPEP 2181 II. 
Here, the specification does not provide any structure for passing a fluid coolant through the burner to be omitted. Therefore, the metes and bounds of this claim are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Arakawa (US 2016/0252246).
Marion teaches a burner (abstract) comprising means for separately feeding different gaseous materials (fig. 1, para. 0049-0051), a central first feed channel having a circular cross section able to flow oxygen, a second channel which coaxially/concentrically surrounds first channel able to feed moderator, a third feed channel which coaxially/concentrically surrounds second feed channel, through which fuel is able to be fed in and the outer wall of the third feed channel forming the outer wall of the burner, and an absence of a cooling fluid channel disposed outside of the third feed channel wherein the channels are configured so that mixing the materials occurs only outside the burner (fig. 1, para. 0049-0051; fig. 11, ).
Regarding claims 1 and 7, it appears that the limitations of the respective materials (fuel, air, moderator) flowing through respective channels are met by the prior art as the materials flowing through the channels do not provide a patentable distinction over the prior art. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Brent (US 5261602).
Arakawa teaches a process as described above in claim 8, but fails to teach the outer wall, the dividing wall between the second and third feed channel and the dividing wall between the first feed channel and the second feed channel end in a common plane which runs perpendicularly to the longitudinal axis of the burner and forms the burner mouth.
Brent, however, teaches a method for producing syngas (abstract) comprising a burner apparatus wherein the walls between the feed channels and the outer walls end in a common plane (fig 1.).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the burner apparatus of Arakawa wherein the walls between the feed channels and the outer walls end in a common plane in order to provide a configuration known in the art as taught by Brent.

Claim 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Marion (US 4351647; hereinafter Marion ‘647).
Arakawa teaches a process as described above in claim 8, but fails to teach that no means for passing a fluid coolant through the burner are present.
Marion ‘647, however, teaches a method of producing syngas in a burner (abstract) wherein cooling coils may be omitted by varying temperature, velocity, dwell time, composition of feed streams, desired amount of vaporization of liquid carrier, the temperature and amount of recycle gases in the generator, and the desired life of the burner (col. 8, lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art to omit cooling coils in Arakawa by varying temperature, velocity, dwell time, composition of feed streams, desired amount of vaporization of liquid carrier, the temperature and amount of recycle gases in the generator, and the desired life of the burner as taught by Marion ‘647.

Claim 4-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Guo (US 2009/0272821).
Arakawa teaches a method as described above in claim 8, but fails to teach that the at least one of the feed channels is equipped with a swirl inducing device (claim 4, 10) and wherein all the feed channels are equipped with swirl inducing devices, where the directions of rotation of media which flow through the first and third channel are the same relative to the longitudinal axis of the burner and the direction of rotation of the moderator flowing through the second feed channel is counter thereto (claim 6, 12).
Guo, however, teaches a method of producing syngas (para. 0001-0002) wherein swirl inducing devices are present in the channels of the burner for the purpose of facilitating atomization of the fluid at the orifice and downstream of the orifice (para. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art to provide swirl inducing devices in the channels of the burner of Arakawa in order to facilitate atomization of the fluid at the orifice and downstream of the orifice as taught by Guo.
Regarding claim 6, 12, Guo teaches that the swirl inducing devices of the different feed channels can have counter current/co current configurations for the purpose of increasing shear stress between the different streams exiting the nozzle (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the different feed channels of Guo can have counter current/co current configurations in order to increase shear stress between the different streams exiting the nozzle as taught by Guo.
Additionally, it would have been further obvious to provide the configuration of flow recited in claim 6, 12 as the configuration would require no more than routine experimentation to provide for a desired end result (i.e. shear stress providing for increased residence time) as taught by Guo.
Regarding claim 5, 11; Arakawa teaches a method as described above in claim 4, but fails to teach that at least two of the feed channels are equipped with swirl inducing devices, where the directions of rotation imparted to the media are counter to one another relative to longitudinal axis of the burner.
Guo teaches a method of producing syngas (para. 0001-0002) wherein swirl inducing devices are present in the different feed channels can have counter current/co current configurations for the purpose of increasing shear stress between the different streams exiting the nozzle (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the different feed channels of Arakawa can have counter current/co current configurations in order to increase shear stress between the different streams exiting the nozzle as taught by Guo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735